UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 Span-America Medical Systems, Inc. (Name of Subject Company) Span-America Medical Systems, Inc. (Name of Person Filing statement) Common Stock, no par value (Title of Class of Securities) ( CUSIP Number of Class of Securities ) James D. Ferguson President and Chief Executive Officer Span-America Medical Systems, Inc. 70 Commerce Center Greenville, South Carolina 29615 (Name, Address and telephone Number of Person Authorized to Receive Notices and Communications on behalf of the Person Filing Statement) with copies to: Eric K. Graben Wyche, P.A. 44 East Camperdown Way Greenville, South Carolina 29601 ☐ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. 1 TABLE OF CONTENTS ITEM 1. SUBJECT COMPANY INFORMATION 3 ITEM 2. IDENTITY AND BACKGROUND OF FILING PERSON 3 ITEM 3. PAST CONTACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS 5 ITEM 4. THE SOLICITATION OR RECOMMENDATION 13 ITEM 5. PERSON/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED 33 ITEM 6. INTEREST IN SECURITIES OF THE SUBJECT COMPANY 34 ITEM 7. PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS 34 ITEM 8. ADDITIONAL INFORMATION 35 ITEM 9. EXHIBITS 39 ANNEX A. Opinion dated May 1, 2017 of Robert W. Baird & Co. Incorporated to the Board of Directors of Span-America Medical Systems, Inc. ANNEX B. Section 14f-1 Information Statement. 2 ITEM 1. SUBJECT COMPANY INFORMATION. Name and Address The name of the subject company to which this Solicitation/Recommendation Statement on Schedule 14D-9 (together with any exhibits and annexes attached hereto, this “ Schedule 14D-9 ”) relates is Span-America Medical Systems, Inc., a South Carolina corporation (“ Span-America ”). Span-America’s principal executive offices are located at 70 Commerce Drive, Greenville, South Carolina 29615, and its telephone number is (864) 288-8877. In this Schedule 14D-9, “ we
